                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

DORIAN TREVOR SYKES                            Case No. 21-10514

            Plaintiff,                         Bernard A. Friedman
v.                                             United States District Judge

GOULD, et al.,                                 Curtis Ivy, Jr.
                                               United States Magistrate Judge
          Defendants.
______________________________/

 ORDER DENYING PLAINTIFF’S MOTION REQUESTING INJUNCTIVE
     RELIEF AGAINST NON-PARTY CUSTODIAN (ECF No. 14)

      Plaintiff Dorian Trevor Sykes initiated this civil rights action on February

24, 2021, without the assistance of counsel. (ECF No. 1). On April 14, 2021,

Plaintiff filed a motion requesting this Court issue an order directing the Bureau of

Prisons and the Warden of USP-Coleman II, non-parties in the current action, to

return the operative complaint in the above-captioned case to Plaintiff following its

alleged removal from his possession. (ECF No. 14, PageID.59).

      Plaintiff’s motion for injunctive relief against the Bureau of Prisons and the

Warden of USP-Coleman II is DENIED as Plaintiff is seeking relief against

parties who are not named in the current action. Cummings v. Klee, 2018 WL

2693985, at *2 (E.D. Mich. June 5, 2018) (Plaintiff’s objections to report and

recommendation denied as Plaintiff’s requests for injunctive relief were neither

sought against defendants named in the current action nor related to the factual
bases of the complaint); see Bloodworth v. Timmerman-Cooper, 2011 WL

4573943, at *2 (S.D. Ohio Sept. 29, 2011), report and recommendation adopted,

2011 WL 5403217 (S.D. Ohio Nov. 8, 2011) (Plaintiff’s request for relief against

officials not party to the present suit for tampering with his mail was denied as

unrelated to the complaint and the court noted that it lacked jurisdiction over

officials who were not named parties).

      IT IS SO ORDERED.

      The parties to this action may object to and seek review of this Order, but

are required to file any objections within 14 days of service as provided for in

Federal Rule of Civil Procedure 72(a) and Local Rule 72.1(d). A party may not

assign as error any defect in this Order to which timely objection was not made.

Fed. R. Civ. P. 72(a). Any objections are required to specify the part of the Order

to which the party objects and state the basis of the objection. When an objection

is filed to a magistrate judge’s ruling on a non-dispositive motion, the ruling

remains in full force and effect unless and until it is stayed by the magistrate judge

or a district judge. E.D. Mich. Local Rule 72.2.

Date: April 28, 2021                       s/Curtis Ivy, Jr.
                                           Curtis Ivy, Jr.
                                           United States Magistrate Judge




                                          2
                         CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on April 28, 2021, by electronic means and/or
ordinary mail.

                                         s/Kristen MacKay
                                         Case Manager
                                         (810) 341-7850




                                        3
